


Corporate Integrity Agreement
Between The
Office Of Inspector General
Of The
Department Of Health And Human Services
And
The Ensign Group, inc.


I.    Preamble


The Ensign Group, Inc., a Delaware corporation whose operating subsidiaries
provide health care items and services under the structure and organization more
fully described in its periodic public filings (collectively referred to herein
as “Ensign Group”), hereby enters into this Corporate Integrity Agreement (CIA)
with the Office of Inspector General (OIG) of the United States Department of
Health and Human Services (HHS) to promote compliance with the statutes,
regulations, and written directives of Medicare, Medicaid, and all other Federal
health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) (Federal health
care program requirements). Contemporaneously with this CIA, Ensign Group is
entering into a Settlement Agreement with the United States.


Prior to the execution of this CIA, Ensign Group established a voluntary
corporate compliance program (Compliance Program). The Compliance Program
includes a Compliance Officer and a compliance committee responsible for
compliance oversight, a Code of Conduct, written policies and procedures,
educational and training initiatives, an audit program, a confidential
Disclosure Program that allows for the disclosure and investigation of potential
compliance violations, screening measures for Ineligible Persons, and oversight
from Ensign Group’s Board of Directors. Ensign Group shall continue the
Compliance Program throughout the term of this CIA and shall do so in accordance
with the terms set forth below. Ensign Group may modify the Compliance Program
as appropriate, but, at a minimum, Ensign Group shall ensure that the Compliance
Program satisfies the obligations set forth herein during the term of this CIA.


II.    Term And Scope Of The CIA


A.    The period of the compliance obligations assumed by Ensign Group under
this CIA shall be five years from the effective date of this CIA. The “Effective
Date” shall be the date on which the final signatory of this CIA executes this
CIA. Each one-year period, beginning with the one-year period following the
Effective Date, shall be referred to as a “Reporting Period.”


B.    Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Ensign Group’s final annual report; or (2) any additional
materials submitted by Ensign Group pursuant to OIG=s request, whichever is
later.


C.    The scope of this CIA shall be governed by the following definitions:


1.    “Covered Persons” includes:


a.
all owners who are natural persons (other than shareholders who have an
ownership interest of less than 5% of Ensign Group’s issued and outstanding
shares) and officers, directors, and employees of Ensign Group; and  



b.
all contractors, subcontractors, agents, and other persons who (1) are involved
directly or indirectly in the delivery of resident and/or patient care, (2) make
assessments of residents and/or patients that affect treatment decisions or
reimbursement, or (3) perform billing or coding functions on behalf of Ensign
Group, excluding vendors whose sole connection with Ensign Group is selling or
otherwise providing medical supplies or equipment to Ensign Group and who do not
bill the Federal health care programs for such medical supplies or equipment.







--------------------------------------------------------------------------------




Notwithstanding the above, the term “Covered Persons” does not include part-time
or per diem employees, contractors, subcontractors, agents, and other persons
who are not reasonably expected to work more than 160 hours per year, except
that any such individuals shall become “Covered Persons” at the point when they
work more than 160 hours during the calendar year. Any nonemployee private
caregivers and/or attending physicians hired by any resident and/or patient or
the family or friends of any resident and/or patient of Ensign Group are not
“Covered Persons.” Subject to OIG approval, any Ensign Group employees who are
exclusively employees of an Ensign Group real estate subsidiary or property
company that does not participate in Federal health care programs and does not
provide services to any operating subsidiary that participates in Federal health
care programs are not “Covered Persons.”


2.    “Relevant Covered Persons” includes all Covered Persons who:


a.
are involved directly or indirectly in the delivery of rehabilitation therapy;



b.
perform assessments of residents and/or patients that affect treatment decisions
regarding rehabilitation therapy;



c.
perform assessments of residents and/or patients that affect reimbursement for
rehabilitation therapy from Federal health care programs, including but not
limited to Resource Utilization Groups under Medicare Part A; or



d.
are involved in the preparation or submission of the Minimum Data Set (MDS) or
claims for reimbursement from any Federal health care program.



III.    Corporate Integrity Obligations


Ensign Group has established and shall continue to maintain a Compliance Program
that includes the following elements:


A.    Compliance Officer, Compliance Committee, and Board of Directors


1.    Compliance Officer. Ensign Group has appointed a Covered Person to serve
as its Compliance Officer and shall maintain a Compliance Officer for the term
of the CIA. The Compliance Officer shall be responsible for developing and
implementing policies, procedures, and practices designed to ensure compliance
with the requirements set forth in this CIA and with Federal health care program
requirements. The Compliance Officer must have sufficient compliance experience
to effectively oversee the implementation of the requirements of this CIA. At
all times during the term of this CIA, the Compliance Officer shall be a member
of senior management of Ensign Group, shall report directly to the Chief
Executive Officer of Ensign Group, shall make periodic (at least quarterly)
reports regarding compliance matters directly to the Board of Directors of
Ensign Group, and shall be authorized to report on such matters to the Board of
Directors at any time. The Compliance Officer shall not be or be subordinate to
the General Counsel or Chief Financial Officer. The Compliance Officer shall be
responsible for monitoring the day-to-day compliance activities engaged in by
Ensign Group as well as for any reporting obligations created under this CIA.
Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.


Ensign Group shall report to OIG, in writing, any change in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five days after such a change.


2.    Compliance Committee. Ensign Group has appointed a Compliance Committee
and shall maintain a Compliance Committee for the term of this CIA. The
Compliance Committee shall, at a minimum, include the Compliance Officer, a
member Ensign Group’s Board of Directors, and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives and
representatives of relevant operational and support departments, including
billing, nursing, therapy, clinical, MDS resources, human resources, audit,
medical records, information services, operations, legal, and finance). The
Compliance Officer shall chair the Compliance Committee and the Committee shall
support the Compliance Officer in fulfilling his/her responsibilities (e.g.,
shall assist in the analysis of the Ensign Group’s risk areas and shall oversee
monitoring of internal and external audits and investigations). The Compliance
Committee shall meet at least quarterly.






--------------------------------------------------------------------------------




Ensign Group shall report to OIG, in writing, any changes in the composition of
the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.


3.    Board of Directors Compliance Obligations. The Board of Directors (or a
committee of the Board) of Ensign Group (Board) shall be responsible for the
review and oversight of matters related to compliance with Federal health care
program requirements and the obligations of this CIA. The Board and any such
designated committee must include independent (i.e., non-executive) members. The
individuals who serve on the Board and any such designated committee shall be
readily available to the Compliance Officer to respond to any issues or
questions.


The Board (or its designated committee) shall, at a minimum, be responsible for
the following:


a.
meeting at least quarterly to review and oversee Ensign Group's Compliance
Program, including but not limited to the performance of the Compliance Officer
and Compliance Committee;



b.
ensuring that Ensign Group adopts and implements policies, procedures, and
practices designed to ensure compliance with the requirements set forth in this
CIA and Federal health care program requirements; and



c.
for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of Ensign Group’s
compliance with Federal health care program requirements and the obligations of
this CIA.



At minimum, the resolution shall include the following language:


“The Board of Directors, with the assistance of its designated compliance
committee, has made a reasonable inquiry into the operations of Ensign Group’s
Compliance Program including the performance of the Compliance Officer and the
Compliance Committee. Based on its inquiry and review, the Board has concluded
that, to the best of its knowledge, Ensign Group has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the Corporate Integrity Agreement.”


If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at Ensign Group.


Ensign Group shall report to OIG, in writing, any changes in the composition of
the Board and any such designated committee, or any actions or changes that
would affect the Board’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.


B.    Written Standards


1.    Code of Conduct. Ensign Group represents that, prior to the Effective
Date, Ensign Group developed, implemented, and distributed a written Code of
Conduct to all Covered Persons. Ensign Group shall make the promotion of, and
adherence to, the Code of Conduct an element in evaluating the performance of
all employees. The Code of Conduct shall, at a minimum, set forth:


a.
Ensign Group’s commitment to full compliance with all Federal health care
program requirements, including its commitment to prepare and submit accurate
claims consistent with such requirements;



b.
Ensign Group’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program requirements and with Ensign Group’s
own Policies and Procedures;



c.
the requirement that all of Ensign Group’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
Ensign Group, suspected violations of any Federal health care program
requirements or of Ensign Group’s own Policies and Procedures;





--------------------------------------------------------------------------------






d.
the possible consequences to both Ensign Group and Covered Persons of failure to
comply with Federal health care program requirements and with Ensign Group’s own
Policies and Procedures, as well as the failure to report such noncompliance;



e.
the requirement that all of Ensign Group’s Covered Persons shall immediately
report to the Compliance Officer, or other appropriate individual designated by
Ensign Group, credible allegations of resident and/or patient harm and such
report shall be complete, full, and honest; and



f.
the right of all individuals to use the Disclosure Program described in Section
III.E, and Ensign Group’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.



To the extent not previously accomplished, within 120 days after the Effective
Date, each Covered Person shall certify, in writing or in electronic form, that
he or she has received, read, understood, and shall abide by Ensign Group’s Code
of Conduct. New Covered Persons shall receive the Code of Conduct and shall
complete the required certification within 30 days after becoming a Covered
Person or within 120 days after the Effective Date, whichever is later.


Ensign Group shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. The Code of Conduct shall be distributed at least annually to all
Covered Persons.


2.    Policies and Procedures. Ensign Group represents that it has established a
comprehensive set of written Policies and Procedures. Within 120 days after the
Effective Date, Ensign Group shall review its written Policies and Procedures
regarding the operation of its Compliance Program, including the Compliance
Program requirements outlined in this CIA and Ensign Group’s compliance with
Federal health care program requirements, to ensure that, at a minimum, the
Policies and Procedures address:
a.
the Compliance Program requirements outlined in this CIA;



b.
the subjects relating to the Code of Conduct identified in

Section III.B.1; and


c.
delivery, management, and oversight of rehabilitation therapy services provided
to residents and/or patients at Ensign Group facilities, including, but not
limited to, the requirements that skilled rehabilitation therapy:



i.
be pursuant to an individualized plan of care;



ii.
be consistent with the nature and severity of the resident’s and/or patient’s
individual illness or injury;



iii.
comply with accepted standards of medical practice;



iv.
be reasonable in terms of duration and quantity;



v.
be reasonable and necessary given the resident’s and/or patient’s condition and
plan of care to improve his or her condition, prevent or slow deterioration of
his or her condition, or restore his or her prior levels of function; and



vi.
only include services that are inherently complex and require the skills of
physical, speech, or occupational therapists, among other types of
professionals.  



Within120 days after the Effective Date, the Policies and Procedures shall be
distributed (electronically or in hard copy form) to all Covered Persons.
Appropriate and knowledgeable staff shall be available to explain the Policies
and Procedures.






--------------------------------------------------------------------------------




At least annually (and more frequently, if appropriate), Ensign Group shall
assess and update, as necessary, the Policies and Procedures. Within 30 days
after the effective date of any revisions, a description of the revisions shall
be communicated to all affected Covered Persons and any revised Policies and
Procedures shall be made available to all Covered Persons.


C.    Training and Education


1.    General Training. Within 120 days after the Effective Date, Ensign Group
shall provide at least two hours of General Training to each Covered Person.
This training, at a minimum, shall explain Ensign Group’s:


a.    CIA requirements; and


b.
Compliance Program, including the Code of Conduct and the Policies and
Procedures as they pertain to general compliance issues.



New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 120 days after the Effective
Date, whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.


For purposes of satisfying the initial General Training described in this
Section, any Covered Persons, as defined in Section II.C.1 who, during the 90
days prior to the Effective Date of this CIA, received training that meets the
requirements for the General Training in Section II.C.1.b shall be considered to
have completed the General Training requirements in Section III.C.1.b.


2.    Specific Training.


a.
Within 120 days after the Effective Date, each Relevant Covered Person who is
involved in the preparation or submission of claims for reimbursement from any
Federal health care program shall receive at least three hours of Specific
Training in addition to the General Training required above. This Specific
Training shall include a discussion of:  



a.
the Federal health care programs requirements regarding the accurate coding and
submission of claims, including, but not limited to, ensuring the accuracy of
the clinical data required under the MDS as specified by the Resident Assessment
Instrument User’s Manual, and ensuring appropriate and accurate use of the
current Resource Utilization Groups classification system;



i.
the policies and procedures implemented pursuant to Section III.B.2;



ii.
applicable reimbursement statutes, regulations, and program requirements and
directives;



iii.
policies, procedures, and other requirements applicable to the documentation of
medical records;



iv.
the personal obligation of each individual involved in the claims submission
process to ensure that such claims are accurate;



v.
the legal sanctions for violations of the Federal health care program
requirements; and



vi.
examples of proper and improper claims submission practices.



b.
Within 120 days after the Effective Date, each Relevant Covered Person who is
involved directly or indirectly in the delivery of rehabilitation therapy, or
performs assessments of residents and/or patients that affect treatment
decisions regarding rehabilitation therapy services or that affect reimbursement
for rehabilitation therapy, shall receive at least three hours of Specific
Training pertinent to their responsibilities in addition to the General Training
required above. This Specific Training shall include a discussion of:





--------------------------------------------------------------------------------




i.
policies, procedures, and other requirements applicable to the documentation of
medical records;



ii.
the coordinated interdisciplinary approach to providing care and related
communication between disciplines;



iii.
the policies and procedures implemented pursuant to Section III.B.2;



iv.
the personal obligation of each individual involved in resident and/or patient
care to ensure that care is appropriate and meets professionally recognized
standards of care;

v.
examples of proper and improper care; and



vi.
legal sanctions for violations of the Federal health care program requirements.



New Relevant Covered Persons shall receive this training within 30 days after
the beginning of their employment or becoming Relevant Covered Persons, or
within 120 days after the Effective Date, whichever is later.


For purposes of satisfying the initial Specific Training described in this
Section, any Relevant Covered Persons, as defined in Section II.C.2 who, during
the 120 days prior to the Effective Date of this CIA, received training that
meets the requirements for Specific Training shall be considered to have
completed the Specific Training requirements in Section III.C.2.


After receiving the initial Specific Training described in this section, each
Relevant Covered Person shall receive at least three hours of Specific Training,
in addition to the General Training, in each subsequent Reporting Period.


3.    Competency-Based Training. All Specific Training required in this section
shall be competency-based. Specifically, the training must be developed and
provided in such a way as to focus on Relevant Covered Persons achieving
learning outcomes to a specified competency and to place emphasis on what a
Relevant Covered Person has learned as a result of the training.


4.    Board Member Training. Within 120 days after the Effective Date, Ensign
Group shall provide at least two hours of training to each member of the Board
of Directors, in addition to the General Training. This training shall address
the responsibilities of board members and corporate governance.


New members of the Board of Directors shall receive the Board Member Training
described above within 90 days after becoming a member or within 120 days after
the Effective Date, whichever is later.


5.    Certification. Each individual who is required to attend training shall
certify, in writing or in electronic form, that he or she has received the
required training. The certification shall specify the type of training received
and the date received. The Compliance Officer (or designee) shall retain the
certifications, along with all course materials.


6.    Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area.
7.    Update of Training. Ensign Group shall review the training annually, and,
where appropriate, update the training to reflect changes in Federal health care
program requirements, any issues discovered during internal audits, the MDS
Review, or the Therapy Systems Assessment, and any other relevant information.


8.    Computer-based Training. Ensign Group may provide the training required
under this CIA through appropriate computer-based training approaches. If Ensign
Group chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.






--------------------------------------------------------------------------------




D.    Review Procedures


1.    General Description


a.
Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Ensign Group shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform the reviews listed in this Section III.D.
The applicable requirements relating to the IRO are outlined in Appendix A to
this CIA, which is incorporated by reference.



b.
Retention of Records. The IRO and Ensign Group shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Ensign Group) related to
the reviews.



c.
Selection of Facilities. For each Reporting Period, the IRO shall randomly
select twelve facilities to assess and review. The twelve facilities selected
for the Reporting Period shall be known as the “Subject Facilities.”



2.    Minimum Data Set Review. For each Reporting Period, the IRO shall review
Ensign Group’s coding, billing, and claims submission to Medicare Part A and the
reimbursement received (MDS Review) at the Subject Facilities and shall prepare
a MDS Review Report, as outlined in Appendix B to this CIA, which is
incorporated by reference.


3.    Therapy Systems Assessment. For each Reporting Period, the IRO shall
assess the effectiveness, reliability, and thoroughness of Ensign Group’s
oversight of its therapy services at a randomly selected subset of eight of the
Subject Facilities, as outlined in Appendix C to this CIA, which is incorporated
by reference.


4.    Unallowable Cost Review. For the first Reporting Period, the IRO shall
conduct a review of Ensign Group’s compliance with the unallowable cost
provisions of the Settlement Agreement. For the six operating companies
identified in the Settlement Agreement, the IRO shall determine whether Ensign
Group has complied with its obligations not to charge to, or otherwise seek
payment from, federal or state payors for unallowable costs (as defined in the
Settlement Agreement) and its obligation to identify to applicable federal or
state payors any unallowable costs included in payments previously sought from
the United States, or any state Medicaid program. This unallowable cost analysis
shall include, but not be limited to, payments sought in any cost reports, cost
statements, information reports, or payment requests already submitted by Ensign
Group or any affiliates. To the extent that such cost reports, cost statements,
information reports, or payment requests, even if already settled, have been
adjusted to account for the effect of the inclusion of the unallowable costs,
the IRO shall determine if such adjustments were proper. In making this
determination, the IRO may need to review cost reports and/or financial
statements from the year in which the Settlement Agreement was executed, as well
as from previous years.


5.    Unallowable Cost Review Report. The IRO shall prepare a report based upon
the Unallowable Cost Review performed (Unallowable Cost Review Report). The
Unallowable Cost Review Report shall include the IRO’s findings and supporting
rationale regarding the Unallowable Cost Review and whether Ensign Group has
complied with its obligation not to charge to, or otherwise seek payment from,
federal or state payors for unallowable costs (as defined in the Settlement
Agreement) and its obligation to identify to applicable federal or state payors
any unallowable costs included in payments previously sought from such payor.


6.    Validation Review. In the event OIG has reason to believe that: (a) Ensign
Group’s MDS Review, Therapy Systems Assessment, or Unallowable Cost Review fails
to conform to the requirements of this CIA; or (b) the IRO’s findings or MDS
Review, Therapy Systems Assessment, or Unallowable Cost Review results are
inaccurate, OIG may, at its sole discretion, conduct its own review to determine
whether the MDS Review, Therapy Systems Assessment, or Unallowable Cost Review
complied with the requirements of the CIA and/or the findings or MDS Review,
Therapy Systems Assessment, or Unallowable Cost Review results are inaccurate
(Validation Review). Ensign Group shall pay for the reasonable cost of any such
review performed by OIG or any of its designated agents. Any Validation Review
of Reports submitted as part of Ensign Group’s final Annual Report shall be
initiated no later than one year after Ensign Group’s final submission (as
described in Section II) is received by OIG.


Prior to initiating a Validation Review, OIG shall notify Ensign Group of its
intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, Ensign Group may
request a meeting with OIG, and OIG shall meet with Ensign Group prior to its
Validation Review to: (a) discuss the results of any MDS Review, Therapy Systems
Assessment, or Unallowable Cost Review submissions or findings; (b) present any




--------------------------------------------------------------------------------




additional information to clarify the results of the MDS Review, Therapy Systems
Assessment, or Unallowable Cost Review or to correct the inaccuracy of the MDS
Review, Therapy Systems Assessment, or Unallowable Cost Review; and/or (c)
propose alternatives to the proposed Validation Review. Ensign Group agrees to
provide any additional information as may be requested by OIG under this Section
III.D.5 in an expedited manner. OIG will attempt in good faith to resolve any
MDS Review, Therapy Systems Assessment, or Unallowable Cost Review issues with
Ensign Group prior to conducting a Validation Review. However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.


7.    Independence and Objectivity Certification. The IRO shall include in its
report(s) to Ensign Group a certification that the IRO has (a) evaluated its
professional independence and objectivity with respect to the reviews conducted
under this Section III.D and (b) concluded that it is, in fact, independent and
objective, in accordance with the requirements specified in Appendix A to this
CIA.


E.    Disclosure Program


Ensign Group represents that, prior to the Effective Date, it established a
Disclosure Program designed to facilitated communications relating to compliance
with Federal health care program requirements and Ensign Group’s Policies and
Procedures. During the term of the CIA, Ensign Group shall maintain a Disclosure
Program, as required herein, that includes a mechanism (e.g., a toll-free
compliance telephone line) to enable individuals to disclose, to the Compliance
Officer or some other person who is not in the disclosing individual’s chain of
command, any identified issues or questions associated with Ensign Group’s
policies, conduct, practices, or procedures with respect to a Federal health
care program believed by the individual to be a potential violation of criminal,
civil, or administrative law. Ensign Group shall appropriately publicize the
existence of the disclosure mechanism (e.g., via periodic e-mails to employees
or by posting the information in prominent common areas).


The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure,
the Compliance Officer (or designee) shall gather all relevant information from
the disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and (2)
provides an opportunity for taking corrective action, Ensign Group shall conduct
an internal review of the allegations set forth in the disclosure and ensure
that proper follow-up is conducted.


The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews.


F.    Ineligible Persons


1.    Definitions. For purposes of this CIA:


a.
an “Ineligible Person” shall include an individual or entity who:



i.    is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or


ii.    has been convicted of a criminal offense that falls within the scope of
42 U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.


b.    “Exclusion Lists” include:


i.    the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and


ii.    the General Services Administration’s System for Award Management
(available through the Internet at http://www.sam.gov).




--------------------------------------------------------------------------------




2.    Screening Requirements. Ensign Group shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.


a.
Ensign Group shall screen all prospective Covered Persons against the Exclusion
Lists prior to engaging their services and, as part of the hiring or contracting
process, shall require such Covered Persons to disclose whether they are
Ineligible Persons.



b.
Ensign Group shall screen all Covered Persons against the Exclusion Lists within
90 days after the Effective Date and on a monthly basis thereafter.



c.
Ensign Group shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.



Nothing in Section III.F affects Ensign Group’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by excluded persons. Ensign Group understands
that items or services furnished, ordered or prescribed by excluded persons are
not payable by Federal health care programs and that Ensign Group may be liable
for overpayments and/or criminal, civil, and administrative sanctions for
employing or contracting with an excluded person regardless of whether Ensign
Group meets the requirements of Section III.F.


3.    Removal Requirement. If Ensign Group has actual notice that a Covered
Person has become an Ineligible Person, Ensign Group shall remove such Covered
Person from responsibility for, or involvement with, Ensign Group’s business
operations related to the Federal health care programs and shall remove such
Covered Person from any position for which the Covered Person’s compensation or
the items or services furnished, ordered, or prescribed by the Covered Person
are paid in whole or part, directly or indirectly, by Federal health care
programs or otherwise with Federal funds at least until such time as the Covered
Person is reinstated into participation in the Federal health care programs.


4.    Pending Charges and Proposed Exclusions. If Ensign Group has actual notice
that a Covered Person is charged with a criminal offense that falls within the
scope of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for
exclusion during the Covered Person’s employment or contract term or, Ensign
Group shall take all appropriate actions to ensure that the responsibilities of
that Covered Person have not and shall not adversely affect the quality of care
rendered to any beneficiary, patient, or resident, or any claims submitted to
any Federal health care program.


G.    Notification of Government Investigation or Legal Proceedings


Within 30 days after discovery, Ensign Group shall notify OIG, in writing, of
any ongoing investigation or legal proceeding known to Ensign Group conducted or
brought by a governmental entity or its agents involving an allegation that
Ensign Group has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. Ensign Group shall also provide written notice to OIG within
30 days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceedings,
if any.


H.    Repayment of Overpayments


1.    Definition of Overpayments. For purposes of this CIA, an “Overpayment”
shall mean the amount of money Ensign Group has received in excess of the amount
due and payable under any Federal health care program requirements.


2.    Repayment of Overpayments


a.
If, at any time, Ensign Group identifies or learns of any Overpayment, Ensign
Group shall repay the Overpayment to the appropriate payor (e.g., Medicare
fiscal intermediary or carrier) within 60 days after identification of the
Overpayment and take remedial steps within 90 days after identification (or such
additional time as may be agreed to by the payor) to correct the problem,
including preventing the underlying problem and the Overpayment from recurring.
If not yet quantified, within 60 days after identification, Ensign Group shall
notify the payor of its efforts to quantify the Overpayment amount along with a
schedule of when such work is expected to be completed. Notification and
repayment to the payor shall be done in accordance with the payor’s policies.





--------------------------------------------------------------------------------






b.
Notwithstanding the above, notification and repayment of any Overpayment amount
that routinely is reconciled or adjusted pursuant to policies and procedures
established by the payor should be handled in accordance with such policies and
procedures.



I.    Reportable Events


1.    Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:


a.    a substantial Overpayment;


b.
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;



c.
the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.F.1.a; or



d.    the filing of a bankruptcy petition by The Ensign Group, Inc.


A Reportable Event may be the result of an isolated event or a series of
occurrences.


2.    Reporting of Reportable Events. If Ensign Group determines (after a
reasonable opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Ensign Group
shall notify OIG, in writing, within 30 days after making the determination that
the Reportable Event exists.


3.    Reportable Events under Section III.I.1.a. For Reportable Events under
Section III.I.1.a, the report to OIG shall be made at the same time as the
repayment to the payor required in Section III.H, and shall include:


a.
a copy of the notification and repayment to the payor required in Section
III.H.2;



b.
a description of the steps taken by Ensign Group to identify and quantify the
Overpayment;



c.
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;



d.
a description of Ensign Group’s actions taken to correct the Reportable Event;
and



e.
any further steps Ensign Group plans to take to address the Reportable Event and
prevent it from recurring.



Within 60 days of identification of the Overpayment, Ensign Group shall provide
OIG with a copy of the notification and repayment to the payor required in
Section III.H.2.


4.    Reportable Events under Section III.I.1.b and c. For Reportable Events
under Section III.I.1.b and III.I.1.c, the report to OIG shall include:


a.
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program authorities
implicated;



b.
a description of Ensign Group’s actions taken to correct the Reportable Event;



c.
any further steps Ensign Group plans to take to address the Reportable Event and
prevent it from recurring; and



d.
if the Reportable Event has resulted in an Overpayment, a description of the
steps taken by Ensign Group to identify and quantify the Overpayment.







--------------------------------------------------------------------------------




5.    Reportable Events under Section III.I.1.d. For Reportable Events under
Section III.I.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.


6.      Reportable Events Involving the Stark Law.  Notwithstanding the
reporting requirements outlined above, any Reportable Event that involves only a
probable violation of section 1877 of the Social Security Act, 42 U.S.C. §1395nn
(the Stark Law) should be submitted by Ensign Group to the Centers for Medicare
& Medicaid Services (CMS) through the self-referral disclosure protocol (SRDP),
with a copy to the OIG.  The requirements of Section III.H.2 that require
repayment to the payor of any identified Overpayment within 60 days shall not
apply to any Overpayment that may result from a probable violation of only the
Stark Law that is disclosed to CMS pursuant to the SRDP. If Ensign Group
identifies a probable violation of the Stark Law and repays the applicable
Overpayment directly to the CMS contractor, then Ensign Group is not required by
this Section III.I to submit the Reportable Event to CMS through the SRDP.


IV.
SUCCESSOR LIABILITY; Changes to Business Units or Locations



A.    Sale of Business, Business Unit, or Location.


In the event that, after the Effective Date, Ensign Group proposes to sell any
or all of its business, business units or locations (whether through a sale of
assets, sale of stock, or other type of transaction) that are subject to this
CIA, Ensign Group shall notify OIG of the proposed sale at least 30 days prior
to the scheduled sale of such business, business unit or location. This
notification shall include a description of the business, business unit or
location to be sold, a brief description of the terms of the sale, and the name
and contact information of the prospective purchaser. This CIA shall be binding
on the purchaser of the business, business unit or location, unless otherwise
determined and agreed to in writing by the OIG.


B.    Change or Closure of Business, Business Unit, or Location


In the event that, after the Effective Date, Ensign Group changes locations or
closes a business, business unit or location related to the furnishing of items
or services that may be reimbursed by Federal health care programs, Ensign Group
shall notify OIG of this fact as soon as possible, but no later than within 30
days after the date of change or closure of the business, business unit or
location.


C.    Purchase or Establishment of New Business, Business Unit, or Location


In the event that, after the Effective Date, Ensign Group purchases or
establishes a new business, business unit, or location related to the furnishing
of items or services that may be reimbursed by Federal health care programs,
Ensign Group shall notify OIG at least 30 days prior to the date scheduled for
such purchase or the commencement of operation of the new business, business
unit, or location. If Ensign Group does not know at least 30 days prior to such
purchase or the operation of the new business, business unit, or location, then
Ensign Group shall notify OIG on the earliest date it anticipates such purchase
or the operation of the new business, business unit, or location. This
notification shall include the address of the new business, business unit or
location, phone number, fax number, the location’s Medicare and state Medicaid
program provider number and/or supplier number(s); and the name and address of
each Medicare and state Medicaid program contractor to which the new business,
business unit, or location currently submits claims. Each such new business,
business unit or location and all Covered Persons at each new business, business
unit or location shall be subject to the applicable requirements of this CIA,
unless otherwise agreed to in writing by the OIG.


V.    Implementation and Annual Reports


A.    Implementation Report


Within 150 days after the Effective Date, Ensign Group shall submit a written
report to OIG summarizing the status of its implementation of the requirements
of this CIA (Implementation Report). The Implementation Report shall, at a
minimum, include:


1.    the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;






--------------------------------------------------------------------------------




2.    the names and positions of the members of the Compliance Committee
required by Section III.A;


3.    the names and positions of the members of the Board of Directors who are
responsible for satisfying the Board of Directors compliance obligations
described in Section III.A.3;


4.    a copy of Ensign Group’s Code of Conduct required by Section III.B.1;


5.    the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG upon
request);


6.    a summary of all Policies and Procedures required by Section III.B (copies
of the Policies and Procedures shall be made available to OIG upon request);


7.    the following information regarding each type of training required by
Section III.C:


a.
a description of such training, including a summary of the topics covered, the
length of sessions, and a schedule of training sessions;



b.
the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.



A copy of all training materials and the documentation supporting this
information shall be made available to OIG upon request.


8.    a description of the Disclosure Program required by Section III.E;


9.    the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; (d) a summary and description of any and all current and prior engagements
and agreements between Ensign Group and the IRO; and (e) a certification from
the IRO regarding its professional independence and objectivity with respect to
Ensign Group;


10.    a description of the process by which Ensign Group fulfills the
requirements of Section III.F regarding Ineligible Persons;


11.    a list of all of Ensign Group’s locations (including locations and
mailing addresses); the corresponding name under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Medicare and state Medicaid program provider number and/or supplier number(s);
and the name and address of each Medicare and state Medicaid program contractor
to which Ensign Group currently submits claims;


12.    a description of Ensign Group’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and


13.    the certifications required by Section V.C.


B.    Annual Reports


    Ensign Group shall submit to OIG annually a report with respect to the
status of, and findings regarding, Ensign Group’s compliance activities for each
of the five Reporting Periods (Annual Report). Each Annual Report shall include,
at a minimum:


1.    any change in the identity, position description, or other noncompliance
job responsibilities of the Compliance Officer and any change in the membership
of the Compliance Committee described in Section III.A;


2.    any change in the identity or positions of the members of the Board of
Directors;


3.    the Board resolution required by Section III.A.3;






--------------------------------------------------------------------------------




4.     a summary of any changes or amendments to Ensign Group’s Code of Conduct
required by Section III.B.1 and the reason for such changes, along with a copy
of the revised Code of Conduct;


5.    the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be made available to OIG upon
request);


6.    a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy);


7.    the following information regarding each type of training required by
Section III.C:


a.
a description of the initial and annual training, including a summary of the
topics covered, the length of sessions, and a schedule of training sessions; and



b.
the number of individuals required to complete the initial and annual training,
the percentage of individuals who actually completed the initial and annual
training, and an explanation of any exceptions.



A copy of all training materials and the documentation to support this
information shall be made available to OIG upon request.


8.    a complete copy of all reports prepared pursuant to Section III.D, along
with a copy of the IRO’s engagement letter;


9.    Ensign Group’s response to the reports prepared pursuant to Section III.D,
along with corrective action plan(s) related to any issues raised by the
reports;


10.    a summary and description of any and all current and prior engagements
and agreements between Ensign Group and the IRO (if different from what was
submitted as part of the Implementation Report);


11.    a certification from the IRO regarding its professional independence and
objectivity with respect to Ensign Group;


12.    a summary of Reportable Events (as defined in Section III.I) identified
during the Reporting Period and the status of any corrective action relating to
all such Reportable Events;


13.    a report of the aggregate Overpayments that have been returned to the
Federal health care programs during the Reporting Period. Overpayment amounts
shall be broken down into the following categories: inresident and/or inpatient
Medicare, outresident and/or outpatient Medicare, Medicaid (report each
applicable state separately, if applicable), and other Federal health care
programs. Overpayment amounts that are routinely reconciled or adjusted pursuant
to policies and procedures established by the payor do not need to be included
in this aggregate Overpayment report;


14.    a summary of the disclosures in the disclosure log required by Section
III.E that relate to Federal health care programs (the complete disclosure log
shall be made available to OIG upon request);


15.    any changes to the process by which Ensign Group fulfills the
requirements of Section III.F regarding Ineligible Persons;


16.    a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.G. The summary shall
include a description of the allegation, the identity of the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;


17.    a description of all changes to the most recently provided list of Ensign
Group’s locations (including addresses) as required by Section V.A.11; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Medicare and state
Medicaid program provider number(s) and/or supplier number(s); and the name and
address of each Medicare and state Medicaid program contractor to which Ensign
Group currently submits claims; and








--------------------------------------------------------------------------------




18.    the certifications required by Section V.C.


The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.
C.    Certifications


The Implementation Report and each Annual Report shall include a certification
by the Compliance Officer that:


1.    to the best of his or her knowledge, except as otherwise described in the
report, Ensign Group is in compliance with all of the requirements of this CIA;


2.    he or she has reviewed the report and has made reasonable inquiry
regarding its content and believes that the information in the report is
accurate and truthful; and


3.    to the best of his or her knowledge, Ensign Group has complied with its
obligations under the Settlement Agreement: (a) not to resubmit to any Federal
health care program payors any previously denied claims related to the Covered
Conduct addressed in the Settlement Agreement, and not to appeal any such
denials of claims; (b) not to charge to or otherwise seek payment from federal
or state payors for unallowable costs (as defined in the Settlement Agreement);
and (c) to identify and adjust any past charges or claims for unallowable costs.


A.Designation of Information


Ensign Group shall clearly identify any portions of its submissions that it
believes are trade secrets, or information that is commercial or financial and
privileged or confidential, and therefore potentially exempt from disclosure
under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. Ensign Group shall
refrain from identifying any information as exempt from disclosure if that
information does not meet the criteria for exemption from disclosure under FOIA.


VI.    Notifications and Submission of Reports


Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:


OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: 202.619.2078
Facsimile: 202.205.0604


Ensign Group:
Deborah M. Miller
Chief Compliance Officer
The Ensign Group, Inc.
27101 Puerta Real, Suite 450
Mission Viejo, CA 92691
Telephone: 949.487.9500
Facsimile: 888.519.8334


Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt. Upon request by OIG, Ensign Group may be required to provide
OIG with an electronic copy of each notification or report required by this CIA
in searchable portable document format (pdf), in addition to a paper copy.






--------------------------------------------------------------------------------




VII.    OIG Inspection, Audit, and Review Rights


In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Ensign Group’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of Ensign Group’s locations for
the purpose of verifying and evaluating: (a) Ensign Group’s compliance with the
terms of this CIA; and (b) Ensign Group’s compliance with the requirements of
the Federal health care programs. The documentation described above shall be
made available by Ensign Group to OIG or its duly authorized representative(s)
at all reasonable times for inspection, audit, or reproduction. Furthermore, for
purposes of this provision, OIG or its duly authorized representative(s) may
interview any Covered Persons and any of Ensign Group’s employees, contractors,
or agents who consent to be interviewed at the individual’s place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and OIG. Ensign Group shall assist OIG or its
duly authorized representative(s) in contacting and arranging interviews with
such individuals upon OIG’s request. Ensign Group’s employees may elect to be
interviewed with or without a representative of Ensign Group present.


VIII.    Document and Record Retention


Ensign Group shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.


IX.     Disclosures


Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Ensign Group prior to any release by OIG of
information submitted by Ensign Group pursuant to its obligations under this CIA
and identified upon submission by Ensign Group as trade secrets, or information
that is commercial or financial and privileged or confidential, under the FOIA
rules. With respect to such releases, Ensign Group shall have the rights set
forth at 45 C.F.R. § 5.65(d).


X.    Breach and Default Provisions


Ensign Group is expected to fully and timely comply with all of its CIA
obligations.


A.    Stipulated Penalties for Failure to Comply with Certain Obligations


As a contractual remedy, Ensign Group and OIG hereby agree that failure to
comply with certain obligations as set forth in this CIA may lead to the
imposition of the following monetary penalties (hereinafter referred to as
“Stipulated Penalties”) in accordance with the following provisions.


1.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Ensign Group fails to
establish and implement any of the following obligations as described in Section
III:


a.    a Compliance Officer;


b.
a Compliance Committee;



c.
the Board of Directors compliance obligations;



d.    a written Code of Conduct;


e.    written Policies and Procedures;


f.
the training of Covered Persons, Relevant Covered Persons, and Board of
Directors;



g.    a Disclosure Program;


h.    Ineligible Persons screening and removal requirements;
i.
notification of Government investigations or legal proceedings; and







--------------------------------------------------------------------------------




j.    reporting of Reportable Events.


2.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Ensign Group fails to
engage and use an IRO, as required in Section III.D, Appendix A, Appendix B, and
Appendix C.


3.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Ensign Group fails to
submit the Implementation Report or any Annual Reports to OIG in accordance with
the requirements of Section V by the deadlines for submission.


4.    A Stipulated Penalty of $2,500 (which shall begin to accrue on the day
after the date the obligation became due) for each day Ensign Group fails to
submit any MDS Review Report, Therapy Systems Assessment Report, or Unallowable
Cost Review Report or any response to such report in accordance with the
requirements of Section III.D, Appendix B, and Appendix C.


5.    A Stipulated Penalty of $1,500 for each day Ensign Group fails to grant
access as required in Section VII. (This Stipulated Penalty shall begin to
accrue on the date Ensign Group fails to grant access.)


6.    A Stipulated Penalty of $50,000 for each false certification submitted by
or on behalf of Ensign Group as part of its Implementation Report, Annual
Report, additional documentation to a report (as requested by the OIG), or
otherwise required by this CIA.


7.    A Stipulated Penalty of $1,000 for each day Ensign Group fails to comply
fully and adequately with any obligation of this CIA. OIG shall provide notice
to Ensign Group stating the specific grounds for its determination that Ensign
Group has failed to comply fully and adequately with the CIA obligation(s) at
issue and steps Ensign Group shall take to comply with the CIA. (This Stipulated
Penalty shall begin to accrue 10 days after Ensign Group receives this notice
from OIG of the failure to comply.) A Stipulated Penalty as described in this
Subsection shall not be demanded for any violation for which OIG has sought a
Stipulated Penalty under Subsections 1- 6 of this Section.


B.    Timely Written Requests for Extensions


Ensign Group may, in advance of the due date, submit a timely written request
for an extension of time to perform any act or file any notification or report
required by this CIA. Notwithstanding any other provision in this Section, if
OIG grants the timely written request with respect to an act, notification, or
report, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until one day after Ensign
Group fails to meet the revised deadline set by OIG. Notwithstanding any other
provision in this Section, if OIG denies such a timely written request,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until three business days after Ensign Group
receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five business days prior to the date by which
any act is due to be performed or any notification or report is due to be filed.


C.    Payment of Stipulated Penalties


1.    Demand Letter. Upon a finding that Ensign Group has failed to comply with
any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify Ensign Group of: (a)
Ensign Group’s failure to comply; and (b) OIG’s exercise of its contractual
right to demand payment of the Stipulated Penalties. (This notification shall be
referred to as the “Demand Letter.”)


2.    Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Ensign Group shall either: (a) cure the breach to OIG’s satisfaction and
pay the applicable Stipulated Penalties or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event Ensign Group elects to request an ALJ hearing, the Stipulated Penalties
shall continue to accrue until Ensign Group cures, to OIG’s satisfaction, the
alleged breach in dispute. Failure to respond to the Demand Letter in one of
these two manners within the allowed time period shall be considered a material
breach of this CIA and shall be grounds for exclusion under Section X.D.


3.    Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.






--------------------------------------------------------------------------------




4.    Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Ensign Group has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.


D.    Exclusion for Material Breach of this CIA


1.    Definition of Material Breach. A material breach of this CIA means:


a.
a repeated or flagrant violation of the obligations under this CIA, including,
but not limited to, the obligations addressed in Section X.A;



b.
a failure by Ensign Group to report a Reportable Event, take corrective action,
and make the appropriate refunds, as required in Section III.I;



c.
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or



d.
a failure to engage and use an IRO in accordance with Section III.D, Appendix A,
Appendix B, and Appendix C.



2.    Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Ensign Group constitutes an independent basis for
Ensign Group’s exclusion from participation in the Federal health care programs.
Upon a determination by OIG that Ensign Group has materially breached this CIA
and that exclusion is the appropriate remedy, OIG shall notify Ensign Group of:
(a) Ensign Group’s material breach; and (b) OIG’s intent to exercise its
contractual right to impose exclusion. (This notification shall be referred to
as the “Notice of Material Breach and Intent to Exclude.”)


3.    Opportunity to Cure. Ensign Group shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:


a.
Ensign Group is in compliance with the obligations of the CIA cited by OIG as
being the basis for the material breach;



b.    the alleged material breach has been cured; or


c.
the alleged material breach cannot be cured within the 30 day period, but that:
(i) Ensign Group has begun to take action to cure the material breach; (ii)
Ensign Group is pursuing such action with due diligence; and (iii) Ensign Group
has provided to OIG a reasonable timetable for curing the material breach.



4.    Exclusion Letter. If, at the conclusion of the 30 day period, Ensign Group
fails to satisfy the requirements of Section X.D.3, OIG may exclude Ensign Group
from participation in the Federal health care programs. OIG shall notify Ensign
Group in writing of its determination to exclude Ensign Group. (This letter
shall be referred to as the “Exclusion Letter.”) Subject to the Dispute
Resolution provisions in Section X.E, below, the exclusion shall go into effect
30 days after the date of Ensign Group’s receipt of the Exclusion Letter. The
exclusion shall have national effect. Reinstatement to program participation is
not automatic. After the end of the period of exclusion, Ensign Group may apply
for reinstatement by submitting a written request for reinstatement in
accordance with the provisions at 42 C.F.R. §§ 1001.3001-.3004.


E.    Dispute Resolution


1.    Review Rights. Upon OIG’s delivery to Ensign Group of its Demand Letter or
of its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Ensign Group shall be afforded
certain review rights comparable to the ones that are provided in 42 U.S.C. §
1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the Stipulated
Penalties or exclusion sought pursuant to this CIA. Specifically, OIG’s
determination to demand payment of Stipulated Penalties or to seek exclusion
shall be subject to review by an HHS ALJ and, in the event of an appeal, the HHS
Departmental Appeals Board (DAB), in a manner consistent with the provisions in
42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. §
1005.2(c), the request for a hearing involving Stipulated Penalties shall be
made




--------------------------------------------------------------------------------




within 10 days after receipt of the Demand Letter and the request for a hearing
involving exclusion shall be made within 25 days after receipt of the Exclusion
Letter.


2.    Stipulated Penalties Review. Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether Ensign Group was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Ensign Group shall have the burden of proving its full and timely compliance and
the steps taken to cure the noncompliance, if any. OIG shall not have the right
to appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Ensign Group to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Ensign Group requests review of the ALJ decision by the DAB. If the ALJ decision
is properly appealed to the DAB and the DAB upholds the determination of OIG,
the Stipulated Penalties shall become due and payable 20 days after the DAB
issues its decision.


3.    Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:


a.    whether Ensign Group was in material breach of this CIA;


b.
whether such breach was continuing on the date of the Exclusion Letter; and



c.
whether the alleged material breach could not have been cured within the 30-day
period, but that: (i) Ensign Group had begun to take action to cure the material
breach within that period; (ii) Ensign Group has pursued and is pursuing such
action with due diligence; and (iii) Ensign Group provided to OIG within that
period a reasonable timetable for curing the material breach and Ensign Group
has followed the timetable.



For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Ensign Group, only after
a DAB decision in favor of OIG. Ensign Group’s election of its contractual right
to appeal to the DAB shall not abrogate OIG’s authority to exclude Ensign Group
upon the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Ensign Group may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Ensign Group shall waive its right
to any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Ensign Group, Ensign
Group shall be reinstated effective on the date of the original exclusion.


4.    Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.


XI.    Effective and Binding Agreement


Ensign Group and OIG agree as follows:


A.    This CIA shall be binding on the successors, assigns, and transferees of
Ensign Group.


B.    This CIA shall become final and binding on the date the final signature is
obtained on the CIA.


C.    This CIA constitutes the complete agreement between the parties and may
not be amended except by written consent of the parties to this CIA.






--------------------------------------------------------------------------------




D.    OIG may agree to a suspension of Ensign Group’s obligations in whole or in
part under this CIA based on a certification by Ensign Group that it is no
longer providing health care items or services that will be billed directly or
indirectly to any Federal health care program and that it does not have any
ownership or control interest, as defined in 42 U.S.C. §1320a-3, in any entity
that bills any Federal health care program. If Ensign Group is relieved of its
CIA obligations, Ensign Group will be required to notify OIG in writing at least
30 days in advance if Ensign Group plans to resume providing health care items
or services that are billed to any Federal health care program or to obtain an
ownership or control interest in any entity that bills any Federal health care
program. At such time, OIG shall evaluate whether the CIA will be reactivated or
modified.


E.    The undersigned Ensign Group signatories represent and warrant that they
are authorized to execute this CIA. The undersigned OIG signatories represent
that they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.


F.    This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA. Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.




